Title: From John Adams to Boston Patriot, 17 February 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, Feb. 17, 1812.
				
				I was not long at the Adelphi, but soon removed to private lodgings, which by the way were ten times more public, and took apartments at Mr. Stokdale’s, in Piccadilly, where Mr. Laurens had lately lodged before me.Here I had a great opportunity of learning, for Dr. Bret was at the next door, the state of the current literature of London. I will not enlarge upon this subject at present, if ever. I found it exactly similar to what I had seen in Paris. The newspapers, the magazines, the reviews, the daily pamphlets, were all in the hands of hirelings, men of no character. I will sum up all upon this subject at present, in the words of one of the most active and extensive among the printers and booksellers to me, “Sir, said he, the men of learning in London, are all stark mad.” “There are in this city at least, one hundred men of the best education, the best classical studies, the most accomplished writers, any one of whom I can hire for one guinea a day, to go into my closet and write for me whatever I please, for or against any man or any cause. It is indifferent to them whether they write pro or con.”These were the men both in Paris and London, who preached about the progress of reason, the improvements of society, the liberty, equality, fraternity, and the rights of man. They made their experiment in France; and came very near it in England, Holland, Germany, Switzerland, Geneva, and indeed in all the rest of Europe. It is no wonder, that so many of them concurred with Tacitus and Quintillian, in avowing their doubts whether the world was governed by blind chance or eternal fate. If they had not discarded a much better and more divine philosophy, they would never have reduced the world to this anarchy and chaos.Curiosity prompted me to trot about London as fast as good horses in a decent carriage could carry me. I was introduced by Mr. Hartley, on a merely ceremonious visit, to the Duke of Portland, Mr. Burke, and Mr. Fox; but finding nothing but ceremony there, I did not ask favours or receive any thing but cold formalities from ministers of state or ambassadors. I found that our American painters had more influence at court to procure all the favors I wanted, than all of them. Mr. West asked of their majesties permission to shew me and Mr. Jay, the originals of the great productions of his pencil, such as Wolf, Bayard, Epaminondas, Regulus, &c. &c. &c. which were all displayed in the Queen’s Palace, called Buckingham House. The gracious answer of the king and queen was, that he might shew us “the whole house.” Accordingly, in the absence of the royal family at Windsor, we had an opportunity at leisure, to see all the apartments, even to the queen’s bed-chamber, with all its furniture, even to her majesty’s German bible, which attracted my attention as much as any thing else. The king’s library struck me with admiration; I wished for a weeks time, but had but a few hours. The books were in perfect order, elegant in their editions, paper, binding, &c. but gaudy and extravant in nothing. They were chosen with perfect taste and judgment; every book that a king ought to have always at hand, and as far as I could examine, and could be supposed capable of judging, none other. Maps, charts, &c. of all his dominions in the four quarters of the world, and models of every fortress in his empire.In every apartment of the whole house, the same taste, the same judgment, the same elegance, the same simplicity, without the smallest affectation, ostentation, profusion or meanness. I could not but compare it, in my own mind, with Versailles, and not at all to the advantage of the latter. I could not help comparing it with many of the gentlemen’s seats which I had seen in France, England, and even Holland. The interior of this palace was perfect; the exterior, both in extent, cost and appearance, was far inferior not only to Versailles, and the seats of the princes in France, but to the country houses of many of the nobility and gentry of Great Britain. The truth is, a minister can at any time obtain from parliament an hundred millions to support any war, just or unjust, in which he chooses to involve the nation, much more easily than he can procure one million for the decent accommodation of the court. We gazed at the great original paintings of our immortal countryman, West, with more delight than on the very celebrated pieces of Vandyke and Reubens; and with admiration not less than that inspired by the cartoons of Raphael.Mr. Copely, another of my countrymen, with whom I had been much longer acquainted, and who had obtained without so much royal protection, a reputation not less glorious; and that by studies and labours not less masterly in his art, procured me, and that from the great Lord Mansfield, a place in the house of lords, to hear the king’s speech at the opening of parliament, and to witness the introduction of the Prince of Wales, then arrived at the age of twenty one. One circumstance, a striking example of the vicissitudes of life, and the whimsical antithesis of politics, is too precious for its moral, to be forgotten. Standing in the lobby of the house of lords, surrounded by a hundred of the first people of the kingdom, Sir Francis Mollaeux, the gentleman usher of the black rod, appeared suddenly in the room with his long staff, and roared out with a very loud voice—“Where is Mr. Adams, Lord Mansfield’s friend!” I frankly avowed myself Lord Mansfield’s friend, and was politely conducted by Sir Francis to my place. A gentleman said to me the next day, “how short a time has passed, since I heard that same Lord Mansfield say in that same house of lords, “My Lords, if you do not kill him, he will kill you.” Mr. West said to me, that this was one of the finest finishings in the picture of American Independence.”Pope had given me, when a boy, an affection for Murray. When in the study and practice of the law, my admiration of the learning, talents and eloquence of Mansfield had been constantly increasing, though some of his opinions I could not approve. His politics in American affairs I had always detested.—But now I found more politeness and good humor in him than in Richmond, Cambden, Burke or Fox.If my business had been travels I might write a book. But I must be as brief as possible.I visited Sir Ashton Lever’s museum, where was a wonderful collection of natural and artificial curiosities from all parts and quarters of the globe. Here I saw again that collection of American birds, insects and other rarities, which I had so often seen before at Norwalk, in Connecticut, collected and preserved by Mr. Arnold, and sold by him to Governor Tryon for Sir Ashton. Here also I saw Sir Ashton and some other knights, his friends, practising the ancient but as I thought long forgotten art of archery. In his garden, with their bows and arrows, they hit as small a mark and at as great a distance as any of our sharpshooters could have done with their rifles.I visited also Mr. Wedgwood’s manufactory, and was not less delighted with the elegance of his substitute for porcelain, than with his rich collection of utensils and furniture from the ruins of Herculaneum, bearing incontestible evidence in their forms and figures of the taste of the Greeks, a nation that seems to have existed for the purpose of teaching the arts and furnishing models to all mankind of grace and beauty, in the mechanic arts no less than in statuary, architecture, history, oratory and poetry.The manufactory of cut glass, to which some gentlemen introduced me, did as much honor to the English as the mirrors, the seve China, or the gobeline tapestry of France. It seemed to be the art of transmitting glass into diamonds.Westminster Abbey, St. Pauls, the Exchange and other public buildings, did not escape my attention. I made an excursion to Richmond Hill to visit Gov. Pownal and Mr. Penn, but had not time to visit Twickenham. The grotto and the quin cunce, the rendezvous of Swift, Bolinbroke, Arbuthnot, Gay, Prior, and even the surly Johnson and the haughty Warburton, will never be seen by me, though I ardently desired it.I went to Windsor and saw the castle and its apartments, and enjoyed its vast prospect. I was anxiously shewn the boasted chambers where Count Tallard, the captive of the Duke of Marlborough, had been confined. I visited the terrace and the environs, and what is of more importance I visited the Eaton school; and if I had been prudent enough to negotiate with my friend West, I doubt not I might have obtained permission to see the queen’s lodge. But as the solicitation of these little favors requires a great deal of delicacy and many prudent precautions, I did not think it proper to ask the favor of any body. I must confess that all the pomps and pride of Windsor did not occupy my thoughst so much as the forest, and comparing it with what I remembered of Pope’s Windsor forest.My health was very little improved by the exercise I had taken in and about London; nor did the entertainments and delights assist me much more. The change of air and of diet from which I had entertained some hopes, had produced little effect. I continued feeble, low and drooping. The waters of Bath were still represented to me as an almost certain resource. I shall take no notice of men nor things on the road. I had not been twenty minutes at the hotel du Bath before my ancient friend and relation, Mr. John Boylston called upon me and dined with me. After dinner he was polite enough to walk with me, about the town, shewed me the crescent, the public buildings, the cards rooms, the assembly rooms, the dancing rooms, &c. objects about which I had little more curiosity than about the bricks and pavements. The baths and the accommodations for using the waters were reserved for another day. But before that day arrived, I received dispatches from America, from London, and from Amsterdam, informing me that the drafts of congress by Mr. Morris, for money to be transmitted, in silver, through the house of Le Couteux, at Paris, and through the Havana to Philadelphia; together with the bills drawn in favor of individuals in France, England and Holland, had exhausted all my loan of the last summer which had cost me so much fatigue and ill health; and that an immense flock of new bills had arrived, drawn in favour of Sir George Baring, or Sir Francis Baring, I forget which, of London, and many other persons; that these bills had been already presented, and protested for non-acceptance; and that they must be protested in their time for non-payment, unless I returned immediately to Amsterdam, and could be fortunate enough to obtain a new loan, of which my bankers gave me very faint hopes. It was winter; my health was very delicate, a journey and voyage to Holland at that season would very probably put an end to my labours. I scarcely saw a possibility of surviving it. Nevertheless no man knows what he can bear till he tries. A few moments reflection determined me, for although I had little hope of getting the money, having experienced so many difficulties before, yet making the attempt and doing all in my power would discharge my own conscience, and ought to satisfy my responsibility to the public. I returned to London, and from thence repaired to Harwich. Here we found the packet detained by contrary winds and a violent storm. For three days detained, in a very uncomfortable inn, ill accommodated and worse provided, myself and my son, without society and without books, were away three days of ennui, not a little chagrined with the unexpected interruption of our visit to England, and the disappointment of our journey to Bath; and not less anxious on account of our gloomy prospects for the future.On the fourth day the wind having veered a little, we were summoned on board the packet. With great difficulty she turned the point and gained the open sea. In this channel, on both sides the island of Great-Britain, there is in bad weather a tremulous, undulating, turbulent kind of irregular tumbling sea that disposes men more to the male de mer than even the surges of the gulph stream, which are more majestic. The passengers were all at extremities for almost the whole of the three days that we were struggling with stormy weather and beating against contrary winds. The captain and his men, worn out with fatigue and want of sleep, despaired of reaching Helvoet Sluice, and determined to land us on the island of Goree. We found ourselves, upon landing, on a desolate shore, we knew not where. A fisherman’s hut was all the building we could see. There we were told it was five or six miles from the town of Goree. The man was not certain of the distance; but it was not less than four miles nor more than six. No kind of conveyance could be had. In my weak state of health, rendered more impotent by bad nourishment, want of sleep, and wasting sickness on board the packet, I thought it almost impossible, that in that severe weather, I could walk through ice and snow, four miles before I could find rest. As has been said before, human nature never knows what it can endure before it tries the experiment. My young companion was in fine spirits; his gaiety, activity, and attention to me encreased as difficulties multiplied, and I was determined not to despair. I walked on, with caution and moderation, and survived much better than could have been expected, till we reached the town of Goree. When we had rested and refreshed ourselves at the inn, we made enquiries concerning our future rout. It was pointed out to us, and we found we must cross over the whole island of Goree, then cross the arm of the sea to the island of Over Flackee, and run the whole length of that island to the point from whence the boats pass a very wide arm of the sea to the continent, five or six miles from Helvoet Sluice. But we were told that the rivers and arms of the sea were all frozen over, so that we could not pass them but upon the ice, or in ice boats.  Inquiring for a carriage of some kind or other, we were told that the place afforded none better, and indeed none other than boer’s waggons. That this word boer may not give offence to any one, it is necessary to say, that it signifies no more in Dutch, than peasant  in France, or countryman, husbandman or farmer in America. Finding no other vehicle, we ordered a waggon, horses & driver to be engaged for us, and departed on our journey. Our carriage had no springs to support, nor cushions to soften the seats. On hard benches, in a waggon fixed to the axle-tree, we were trotted and jolted over the roughest road you can well imagine. The soil upon these islands is a stiff clay, and in rainy weather becomes as soft and miry as mortar. In this state they have been trodden by horses, and cut into deep rutts by waggon wheels, when a sudden change of the weather had frozen them hard as rocks. Over this bowling green, we rolled, or rather hopped and skipped, twelve miles in the island of Goree, and I know not how many more in Over-flackee, till we arrived at the inn at the ferry, where we again put up. Here we were obliged to wait several days, because the boats were all on the other side. The pains of waiting for a passage were much alleviated here by the inexpressible delight of rest after such violent agitations by sea and land, by good fires, warm rooms, comfortable beds, and wholesome Dutch cheer. And all these were made more agreeable by the society of a young English gentleman, not more than twenty, who happening to come to the inn, and finding we had the best room and the best fire, came in, and very modestly and respectfully requested to sit with us. We readily consented and soon found ourselves very happy in his company. He was cheerful, gay, witty, perfectly well bred, and the best acquainted with English literature of any youth of his age I ever knew. The English classics, English history, and all the English poets were familiar to him. He breakfasted, dined, supped, and in short live with us, and we could not be dull, and never wanted conversation while we staid. As I never asked his name, or his history, I cannot mention either.We were obliged to bid high for a passage, and promise them whatever they demanded. Signals were made and at last an ice-boat appeared. An ice-boat is a large ferry boat placed and fastened on runners. We embarked early in the morning. The passage is very wide over this arm of the sea. We were rowed in the water till we came to the ice, when the skipper and his men, to the number of eight or ten perhaps, leaped out upon the ice and hauled the boat up after them, when the passengers were required to get out of the boat and walk upon the ice, while the boatmen dragged the boat upon her runners. Presently they would come to a spot where the ice was thin and brittle, when all would give way and down went the boat into the water. The men were so habituated to this service that they very dexterously laid hold of the sides and leaped into the boat—then they broke away the thin ice till the boat came to a part thick enough for the passengers to leap in, when the men broke away the thin ice forward and rowed the boat in the water till she came to a place again strong enough to bear, when all must disembark again and march men and boat upon the ice. How many times we were obliged to embark and disembark in the course of the voyage I know not, but we were all day and till quite night in making the passage. The weather was cold—we were all frequently wet—I was chilled to the heart, and looked I suppose, as I felt, like a withered old worn out carcase. Our polite skipper frequently eyed me and said he pitied the old man. When we got ashore he said he must come and take the old man by the hand and wish him a safe journey to the Hague. He was sorry to see that I was in such bad health and suffered so much as he had observed upon the passage. He had done every thing in his power and so had his men, to make it easy and expeditious; but they could do no better. This I knew to be true. We parted very good friends, well satisfied with each other. I had given them what they very well loved and they had done their best for me.I am weary of my journey and shall hasten to its close. No carriage was to be had and no person to be seen; but by accident a beor came along with an empty waggon. We offered him any thing he would ask to take us to the Briel. Arrived there we obtained a more convenient carriage; but the weather was so severe and the roads so rough that we had a very uncomfortable journey to the Hague. Here I was at home in the Hotel Des Etats Unis, but could not indulge myself. My duty lay at Amsterdam among undertakers and brokers, with very faint hopes of success. I was however successful beyond my most sanguine expectations, and obtained a loan of millions enough to prevent all the bills of congress from being protested for non-payment and to preserve our credit in Europe for two or three years longer, after which another desperate draft of bills from congress obliged me once more to go over from England to Holland to borrow money. I succeeded also in that which preserved our credit till my return to America, in 1788, and till the new government came into operation and found itself rich enough.In the course of my correspondence with you I might have related many anecdotes and made many sketches of characters and drawn many portraits at full length, but I have avoided such things as much as I could. I was never a traveller, nor a book-maker, by profession, and shall never be likely to make profit by making a book.Here ends the very rough and uncouth detail of my voyages, journies, labors, perils and sufferings under my commissions for making peace with Great-Britain.I had ridden on horseback often to congress, over roads and across ferries of which the present generation have no idea, and once in 1777 in the dead of winter from Braintree to Baltimore five hundred miles upon a trotting horse, as Dean Swift boasted that he had done, or could do. I had been three days in the gulph stream, in 1778, in a furious hurricane and a storm of thunder and lightning, which struck down our men upon deck and cracked our mainmast; when the oldest officers and stoutest seamen stood aghast, at their last prayers, dreading every moment that a butt would start and all perish. I had crossed the Atlantic in 1779, in a leaky ship with perhaps 400 men on board, who were scarcely able with two large pumps going all the twenty-four hours to keep the water from filling the hold, in hourly danger for twenty days together of foundering at sea. I had passed the mountains in Spain in the winter, among ice and snow, partly on mule-back and partly on foot—Yet I never suffered so much in any of these situations as in that jaunt from Bath to Amsterdam, in January, 1788. Nor did any of those adventures ever do such lasting injuries to my health. I never got over it till my return home in 1788. The trepidation of this hand, in writing this sentence, has as I believe, been caused by it more than by any other error, irregularity, tryal or exertion of my whole life.(As it is not my intention, Messrs. Printers, that my correspondence with you shall be eternal, I have hastened over every thing but documents; and shall continue to be in future, as brief as possible.)
				
					John Adams.
				
				
			